In his motion for rehearing appellant again insists on a reversal of the case because of his complaint made and brought *Page 432 
forward by Bill of Exception No. 4, in which he objects to the testimony of the Prosecuting Attorney to the effect that appellant had failed to appear at the time his case was set for trial at a former date, and that his bond had been forfeited. Reliance is had on Sorrell v. State, 169 S.W. 299. We do not think this case will sustain the contention. In the Sorrell case, after the party on trial had failed to appear when his case was set and his bond had been forfeited, it is shown by the State that he returned to Texas from Louisiana and apologized to his bondsman for not having informed him that he was going away, and said he did not blame him for not going on his second bond. It will be observed that the court said this was immaterial matter, referring to the conversation between appellant and his former bondsman. The case was not reversed on account of this evidence and we do not think it should have been. It was merely suggested that inasmuch as the case was being reversed on other grounds, the evidence should be excluded at another trial as being irrelevant and immaterial.
The evidence in the case before us would not call for a reversal as being irrelevant and immaterial. We think it is proper evidence to show flight. The fact of the bond being forfeited was a part of the record made in the case on this point and added nothing to the injury which the proper evidence did to his case.
Motion for rehearing is overruled.